714 N.W.2d 333 (2006)
475 Mich. 874
LAPEER COUNTY ABSTRACT & TITLE COMPANY, and Don Schultz, Plaintiffs-Appellants,
v.
LAPEER COUNTY REGISTER of Deeds, County of Lapeer, and Lapeer County Board of Commissioners, Defendants-Appellees.
Docket No. 127849. COA No. 245912.
Supreme Court of Michigan.
May 31, 2006.
On order of the Court, the motions to file brief amicus curiae are GRANTED. The application for leave to appeal the October 21, 2004 judgment of the Court of Appeals leave to appeal is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, WEAVER, and KELLY, JJ., would grant leave to appeal.